DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted 01/07/2019 are deemed acceptable for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, it is unclear what “ending at node j” is in reference to when j is a destination index in set S. To further prosecution “ending at node j” will be understood as “ending at a node”. 



Claim 6 the variable ‘C’ is undefined in the claim. To further prosecution C will be understood as a Cost.
Allowable Subject Matter
Examiner notes that claim 5 and 6 are rejected under 112(b) and based upon a rejected base claim. However, as understood in light of the 112(b), the claims distinguish over the prior art.

Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Anai (US 20170301053 A1) teaches determining a lowest cost path, Beckmann (US 2019/0020578) teaches determining a feasible path with time constraints. However the prior art, neither alone nor in combination teaches each and every limitation of claim 13. Notably the art does not teach “n response to determining the set of assigned tasks is not associated with time windows, determining the route based on two-dimensional matrix calculations; and in response to determining the set of assigned tasks is associated with time windows, determining the route based on three-dimensional matrix calculations” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-12 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anai et al. (US 20170301053 A1), hereinafter Anai.


Regarding claim 1, Anai teaches a method, comprising: 
	receiving data indicative of a set of assigned tasks for an agent to complete during a time period ([0043] “receives registration of the start point and arrival point”);
	 determining a travel cost from a route end point of the agent to each assigned task of the set of assigned tasks (Figs. 4 and 6 and [0049]-[0051] “The cost of the route is the total of weights of the directional branches used in the route”); 
	determining a travel cost for each permutation of a first subset of the set of assigned tasks to identify a permutation of the first subset having a lowest travel cost ([0062] “the cost calculating unit 41 solves the traveling salesman problem by calculating a route, by which the cost in Expression (2) is minimized under the constraint conditions expressed by the above described Conditions (3) to (6)”);
	 determining a travel cost for each permutation of a second subset of the set of the assigned tasks to identify a permutation of the second subset having a lowest travel cost, wherein the second subset includes one or more assigned tasks than the first subset (Fig. 4 {1,2}, 7, 01->02->d1->d2. This subset being larger than a first subset {1}. As in [0062] lowest cost route for the larger subset can be solved through solving of Travelling Salesman Problem following the constraints and conditions.); and 
	determining a route based on the identified permutation of the second subset ([0052] “The cost calculating unit 41 solves a traveling salesman problem by calculating a route, by which the cost is minimized”); and 
	providing the route to a client device associated with the agent ([0090] “an operation plan screen 120, a start point, a start time, an arrival point, an arrival time, and a fare, are displayed”).

Regarding claim 2, Anai teaches the method of claim 1, comprising: 
	determining a travel cost for each permutation of each possible incremental subset of the set of assigned tasks to identify a permutation of each possible incremental subset having a lowest travel cost ([0052] Eq. 2 determines minimum cost route by determining cost of the subset of all possible routes); and 
	determining the route based on the identified permutation of each possible incremental subset ([0052] Eq. 2, ‘min’ specifies determining the minimum cost route of the set of routes that were determined).

Regarding claim 9, Anai teaches the method of claim 1, wherein the data indicative of the set of assigned tasks comprises data indicative of an availability of a customer associated with a task of the set of assigned tasks, locations of the set of assigned tasks (Fig. 3, Start point), dependencies of the set of assigned tasks, or a combination thereof.

Regarding claim 10, Anai teaches a system, comprising: 
([0148] “the program may be stored in "another computer (or server)" that is connected to the computer 400 via a public network, the Internet, a LAN, a WAN, or the like. The computer 400 may read and execute the program therefrom”); 
	a client instance hosted by one or more data centers, wherein the client instance is accessible by the one or more remote client networks ([0043] “receiving unit 40 receives access from the user terminal 12, the receiving unit 40 causes the user terminal 12 of an access source to display various operation screens by transmitting information on the various operation screens to the access source”), wherein the system is configured to employ a routing algorithm to perform operations comprising: 
	receiving, via the client instance, data indicative of a set of assigned tasks for an agent to complete during a time period ([0045] “The receiving unit 40 stores the start point, arrival point, and user name specified on the registration screen 100, into the customer information 31, in association with a customer number of the user”); 
	identifying each possible incremental subset of the set of assigned tasks by incrementing from a base subset comprising a route end point of the agent and one assigned task of the set of assigned tasks to a full subset comprising the route end point and more than one assigned task of the set of assigned tasks (Fig. 6 and [0046] “A set of these points will be denoted as vertices, P(X)=[s].orgate.[oi, di|i.epsilon.X], and directional branches among these points will be denoted as A(X) as expressed by Expression (1) below
A(X):=[(p,q)|p,q.epsilon.P(X) such that p.noteq.q], (1)”); 
	determining a travel cost for each permutation of each possible incremental subset to identify a permutation of each possible incremental subset having a lowest travel cost (Fig. 6 and [0046] “A set of these points will be denoted as vertices, P(X)=[s].orgate.[oi, di|i.epsilon.X], and directional branches among these points will be denoted as A(X) as expressed by Expression (1) below. The cost calculating unit 41 finds directional branches joining these points, which are the start point, "oi", and the arrival point, "di", of each user, and the depot, "s", to one another”); and 
	determining a route based on the identified permutation of each possible incremental subset ([0052] “The cost calculating unit 41 solves a traveling salesman problem by calculating a route, by which the cost is minimized”).

Regarding claim 11, Anai teaches the system of claim 10, wherein the system is configured to employ the routing algorithm to perform operations comprising providing the route to the agent via the client instance ([0090] “an operation plan screen 120, a start point, a start time, an arrival point, an arrival time, and a fare, are displayed”).

Regarding claim 12, Anai teaches the system of claim 10, wherein the system is configured to employ the routing algorithm to perform operations comprising: 
	receiving data indicative of a new assigned task for the agent ([0036] “The customer information 31 is data including various pieces of information related to a user, from which a request for ride sharing has been received”); and
	in response to receiving the data indicative of the new assigned task, updating the route to include the new assigned task (Fig. 4 SUBSET {1 2}).

Claim 19, is a non-transitory, computer readable medium comprising instructions, wherein the instructions are configured to be executed by a processor to perform operations (Anai [0005] “a non-transitory computer-readable recording medium stores an operation planning program “) of claim 9. 

Regarding claim 20, Anai teaches the non-transitory, computer readable medium of claim 16, wherein the routing algorithm is configured to determine a respective travel cost as a respective travel time or a respective travel distance ([0048] “if the cost is determined according to the distance”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anai et al. (US 20170301053 A1), hereinafter Anai in view of Howden (Howden, William “The Planning Approach to  Interactive Problem Solving and the Travelling Salesman problem Technical Report #20, 1972, {Retrieved [ONLINE] 3/13/2021).

Regarding claim 3, Anai teaches the method of claim 1.
	Anai does not teach the specifics of wherein the route end point is an end location of the agent, and wherein the route is determined based on the identified permutation of the second subset by scheduling each assigned task of the identified permutation of the second subset within the route in a reversed order.

	Howden teaches wherein the route end point is an end location of the agent (p.6 “the two endpoints are the same city then we have a circular TSP”. The start point of the route such as a home, office or shop of driver will be the endpoint), and wherein the route is determined based on the identified permutation of the second subset by scheduling each assigned task of the identified permutation of the second subset within the route in a reversed order (p. 13 “the construction proceeds in typical Dynamic Programming fashion: by working backwards from the last node in the path).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relied on for solving the traveling salesman problem as taught by Howden in the method of Anai. One of ordinary skill in the art would have been motivated to improve efficiency (Howden p. 12).

Claim 4, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anai in view of Okamoto et al. (US 20190017840 A1), hereinafter Okamoto and Tamai (US 5938720 A)..

Regarding claim 4, Anai teaches the method of claim 1.

	Anai does not teach determining, based on the data, whether the set of assigned tasks includes more than a threshold number of assigned tasks; and 
	in response to determining that the set of assigned tasks includes more than the threshold number of assigned tasks, determining the route by: 
	

	Okamoto teaches determining, based on the data, whether the set of assigned tasks includes more than a threshold number of assigned tasks ([0096] “the complexity level determining unit 5a for determining whether a complexity level of the travel route is less than a threshold value”); and 
	in response to determining that the set of assigned tasks includes more than the threshold number of assigned tasks, determining the route (Fig. 5 ST105 Complexity Level >= Threshold Value? ->YES)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the different routing methods based on the complexity as taught by Okamoto in the method of Anai. One of ordinary skill in the art would have been motivated to reduce complexity (Okamoto [0096]).


	scheduling a second assigned task that has a lowest travel cost from the first assigned task as second in the route.

	Tamai teaches scheduling a first assigned task that has a lowest travel cost from a start location as first in the route (Fig. 9; 910 Select intermediate destination with lowest cost value as the best intermediate destination); and 
	scheduling a second assigned task that has a lowest travel cost from the first assigned task as second in the route (Fig.9; 926 “Selects intermediate destination with lowest cost value”. The method of Fig. 9 builds a route iteratively selecting the next lowest cost segment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the routing method as taught by Tamai as an efficient routing method in the method of Anai in view of Okamoto. One of ordinary skill in the art would have been motivated to “efficiently generate the best route from a source location to a final destination” (Tamai Col. 6, l. 1).

Claim 16, is a non-transitory, computer readable medium comprising instructions, wherein the instructions are configured to be executed by a processor to perform operations (Anai [0005] “a non-transitory computer-readable recording medium stores an operation planning program “) of claims 1 and 4. The limitations are substantially similar to  a subset of the limitations in claim 4 and therefore rejected for the same reasons as claim 4.

Claim 17, is a non-transitory, computer readable medium comprising instructions, wherein the instructions are configured to be executed by a processor to perform operations (Anai [0005] “a non-transitory computer-readable recording medium stores an operation planning program “) of claim 4. The limitations are substantially similar to the limitations in claim 4 and therefore rejected for the same reasons as claim 4.
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anai in view of Beckmnann et al. ( US 20190020578 A1), hereinafter Beckman.

Regarding claim 7, Anai teaches the method of claim 1.
	Anai does not teach determining whether the route is valid according to a set of conditions associated with the set of assigned tasks; and 
	in response to determining the route is not valid, determining a different route based on the subset of the set of assigned tasks.

	Beckmann teaches determining whether the route is valid according to a set of conditions associated with the set of assigned tasks ([0453]-[-0458] “checking if one or more already generated clusters exist to which the to-be-transported entity can respectively be assigned in a way… the first already generated transport route and the second already generated transport route, are still considered valid when being modified to account for the to-be-transported entity”); and 
	in response to determining the route is not valid, determining a different route based on the subset of the set of assigned tasks ([0460] “if the checking yields a negative result, generating a new cluster, assigning the to-be-transported entity to the new cluster”).

.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anai in view of Brooks et al. ( US 20180188065 A1), hereinafter Brooks.
	
Regarding claim 8, Anai teaches the method of claim 1.
	Anai does not teach comprising determining a respective travel cost by: 
	transmitting a call to a third-party application programming interface (API) for the respective travel cost; and 
	receiving the respective travel cost from the third-party API.

	Brooks teaches comprising determining a respective travel cost by: 
	transmitting a call to a third-party application programming interface (API) for the respective travel cost ([0073] “Third party software may also be accessed and interact with the program embodiments”); and 
	receiving the respective travel cost from the third-party API ([0073] “to list recommended distance inputs and/or automatically enter these distances into one of the route generation executions”).
	
.
	
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anai in view of Looman et al. ( US 20130339266 A1), hereinafter Looman.

Regarding claim 14, Anai teaches the system of claim 10.
	Anai does not teach wherein the system is configured to employ a routing algorithm to perform operations comprising: 
	determining whether one or more permutations of each permutation of each possible incremental subset violates one or more conditions associated with the set of assigned tasks ; and 
	in response to determining that at least one permutation of each permutation of each possible incremental subsets violates the one or more conditions, excluding the at least one permutation from travel cost determinations.
	Looman teaches wherein the system is configured to employ a routing algorithm to perform operations comprising: 
	determining whether one or more permutations of each permutation of each possible incremental subset violates one or more conditions associated with the set of assigned tasks ([0115] “Routing systems in some implementations categorize particular route constraints as hard constraints. Hard constraints can be those route constraints that must be satisfied and may not be violated during optimization and in final determined routes. One or more stops may not be routed in a determined route if a hard constraint may not be satisfied. For instance, a driver who visits a stop may need a military clearance to successfully visit the stop”); and 
	in response to determining that at least one permutation of each permutation of each possible incremental subsets violates the one or more conditions, excluding the at least one permutation from travel cost determinations ([0103] “Before providing final determined routes, the routing module can subsequently review the determined routes for hard constraint violations and appropriately correct or optimize the routes to remove at least some of the violations”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exclude the permutations that violate the constraints as taught by Looman for determining the travel costs in the method of Anai. One of ordinary skill in the art would have been motivated as “the route constraint may not be violated by a routing system during optimization and in final determined routes (Looman [0010]).
	
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anai in view of Looman and Baker (Baker, Edward K. “An Exact Algorithm for the Time-Constrained Traveling Salesman Problem.” Operations Research, vol. 31, no. 5, 1983, pp. 938–945. JSTOR,. Accessed 22 Mar. 2021).


Regarding claim 15, Anai in view of Looman teaches the system of claim 14.
	Anai does not teach wherein the one or more conditions comprise an availability of a customer associated with a task of the set of assigned tasks, dependencies of the set of assigned tasks, priorities of the set of assigned tasks, or a combination thereof.

(p. 938 “1. Additionally, however, the TCTSP requires
 that the visit to each city be made within specified time windows. That is, if t, is the time that the salesman visits city i, then Ii ' tj ' ui, where Ii and ui are lower and upper bounds of a specified time window”), dependencies of the set of assigned tasks, priorities of the set of assigned tasks, or a combination thereof
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time constraints of the customer as taught by Baker for for determining the route in the method of Anai. One of ordinary skill in the art would have been motivated to determine  a route in which the customer/salesman was available (Baker - p. 938).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anai in view of Jeong et al (US 20180005530 A1), hereinafter Jeong.

Regarding claim 18, Anai teaches the non-transitory, computer readable medium of claim 16.
	 Anai does not teach wherein the routing algorithm is configured to: determine whether the route is feasible according to a set of conditions associated with the set of assigned tasks; and
	 in response to determining the route is not feasible, determine a new route by decrementing a number of the set of assigned tasks considered by the routing algorithm.
	
([0104] “invalid nodes from a plurality of nodes”); and
	 in response to determining the route is not feasible, determine a new route by decrementing a number of the set of assigned tasks considered by the routing algorithm ([0104] “the final route extractor 150 may perform an operation of removing invalid nodes from a plurality of nodes included in the taxi route, prior to the extraction of the final taxi route”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the removal of invalid tasks as taught by Jeong for determining the route in the method of Anai. One of ordinary skill in the art would have been motivated in order to avoid an invalid route (Jeong [0107]).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668